Garrigues, J.,
dissenting.
1. It appears from the complaint that the defendant in error, a lumber company, in 1903 furnished the contractor, McDonald, with a quantity of fir pipe staves used by him in constructing a pipe line for a system of waterworks built by the city, for which, without interest, it is alleged an unpaid balance remains of $3451.92, not $3477.11, as stated in the majority opinion. The city paid the contractor, who, it is alleged, neglected to pay the lumber company such balance, and in 1904 it brought suit against the city-based upon chapter 124, session laws of ’99. At the first trial in 1908, the lower court dismissed the action as to. the city, upon the ground that in no event could it be liable under this statute for such material furnished to the contractor. Thereafter such proceedings were had on review that this judgment was reversed by our Court of Appeals, which held this interpretation placed upon the statute by the lower court was erroneous, and that the lumber company might yet, notwithstanding the city had paid the contractor in full, look to it for its pay for such materials, in an action based upon the city’s failure to comply with the statute. The case was reversed by the Court of Appeals and remanded for further proceedings in the lower court, in harmony with the views expressed in its opinion, but without specific directions as to the judgment, or any judgment that should be entered. In November, 1913, after remittitur from the Court of Appeals, the lower court, upon motion of the lum*393her company, and against the protest, and over the objection of the city, summarily entered judgment against it in the sum of $6277.00, without a trial or the presentation of any evidence whatever, based solely upon the remittitur, judgment and opinion of the Court of Appeals. Upon the question of interest the complaint alleges that after deducting all payments, there remained a balance November 5, 1903, of $3451.92; that the interest on this up to November 5, 1903, was $25.19, which was added to the balance, and on this date McDonald gave the lumber company an order on the city for $3477.11 bearing interest at eight per cent from November 5, 1903, until paid, and it is upon this order that the lower court entered judgment for $6277.00 being the face of the order plus $2799.89 interest thereon computed at eight per cent from November 5, 1903, and it is the judgment of the lower court pronounced upon this order which the majority opinion affirms. The allegations of the complaint regarding the purchase of the staves by McDonald from the lumber company, their use by the contractor in the construction of the pipe line, and that there was a balance due from McDonald to the lumber company, were all . denied and put in issue by the answer.
2. The Court of Appeals gave no direction to the lower court to enter any specific judgment. It simply ordered that it proceed in harmony with the views expressed in the opinion of the court. The question which it had under consideration and decided was the liability of the city, as an abstract proposition under the statute, not the amount of the liability. The lower court held it could not be made liable under the statute in any event. The Court of Appeals held this was erroneous; that a municipality letting a contract for public works may be made liable, under the statute, to. one supplying material to the contractor; that merely because the statute contained no provision for its enforcement was no defense, where the city had paid the contractor *394in full in violation thereof, and made no attempt to comply with its terms.
It is evident to me and I think very clear from reading the opinion of the Court of Appeals that it only intended to place a construction upon the statute for the guidance of the lower court in another trial de novo, and reversed and remanded the case generally. If it had intended the lower court should, upon receipt of the remittitur, enter a final judgment for a definite amount based simply upon the opinion, judgment and remittitur of the Court of Appeals, it seems inexcusable that it did not give such specific directions to the lower court. It gave no such directions. I think the majority opinion arbitrarily reads such intent into the opinion of the Court of Appeals. The city has a right, on a trial de novo, to contest the matters at issue in the pleadings, governed by the law of the ease announced by the decision of the Court of Appeals. The contractor could not forestall this right, and obligate the city to pay a liquidated amount with interest thereon by giving an order on the city. I think it erroneous to measure the city’s liability by an order given by McDonald to the lumber company, against the city, drawing eight per cent interest, in the face of a denial by the city of the allegations of the complaint. According to the decision of the Court of Appeals the lumber company’s right of action against the city, if any, is based purely upon a statutory liability, and not upon an order given by the contractor. When the case was reversed and remanded without further directions except to proceed in harmony with the opinion, I think it stood for trial de novo upon the issues presented by the pleadings, as originally. Where it is intended the trial court should enter a final judgment disposing of the case upon the record as it stands, the practice in all well regulated courts of review is for the appellate court to direct specifically the kind of judgment to be entered.
Johnson v. Bailey, 17 Colo. 59, 28 Pac. 81; Dickson v. *395Bank, 11 Colo. App. 154, 52 Pac. 745; Talcott v. Delta Company, 19 Colo. App. 11, 73 Pac. 256; Calm v. Tootle, 58 Kas. 260, 48 Pac. 919.
3.. According to the law of the case as announced by the Court of Appeals, the suit is based upon a specific statute, and the measure of the city’s liability is the unpaid balance, if any. which the contractor owes the lumber company for material, not the order given by McDonald. The complaint alleges that the balance is $3451.92, which, plus $25.19 interest that was added, amounted o.n -November 5, 1903, to $3477.11, for which amount McDonald on that date gave an order drawing eight per cent interest. The lower court allowed the face of this order, and interest from date at eight per cent., making an aggregate judgment of $6277.00, and the question is presented: In the event there is a balance due the lumber company from McDonald, for which the city is liable, must it pay interest thereon under the statute; not must it pay interest on the McDonald order. Every lawyer knows that in the absence of an express agreement, interest is purely a creature of statute and one claiming interest must place his finger on some specific law authorizing it. There is no provision for interest in the statute creating the liability of the city in this case, and its liability to pay interest, in the absence of an express agreement, on any balance due from the contractor to the material man is based upon chapter 71, E. S., 1908. Section 3162 thereof upon the allowance of interest generally to creditors, provides that creditors, where there is no agreement as to the rate, in certain specific instances shall be allowed eight per cent per annum. Section 3164 provides that county orders and warrants, town and city orders and warrants and school orders and warrants shall bear interest at six per cent, per annum from the date of presentation until there is money in the treasury to pay them. In the Montezuma case (39 Colo. 207), we held that section 3162 regarding the gen*396eral liability of creditors to pay interest, did not apply at all to counties; that the liability of counties to pay interest is governed exclusively by section 3164. The provisions of-this section 3164 concerning towns and cities, counties and school districts, are identical. It makes no distinction. It says that city orders and warrants, like county orders and warrants, shall draw six per cent, interest, from date of presentation, until there is money in the treasury for their payment; therefore the reason given in the Montezuma case-for holding that it was not intended by the statute that obligations of the county other than those mentioned in section 3164 should draw interest under section 3162, applies-with equal force to towns and cities and school districts. The statutory liability of the city for the balance due the material man from the contractor is an obligation of the city, other than that mentioned in section 3164, and if section 3162 regarding interest' generally, is not applicable to counties, then from the reasoning in the Montezuma case, it does not apply to cities. The McDonald order calling for eight per cent interest, was not a contract or agreement made by the city. The city had nothing to do with it, it in no way bound the city to pay either the principal or interest mentioned therein. Its liability is not upon the order; but for the unpaid balance, if any, for material, and whether it was liable or not for interest on such balance depends upon the provisions of section 3164, under the authority of the Montezuma case, and not upon section 3162. It surely cannot be successfully contended that section 3164 does not place counties, cities, towns and school districts upon exactly the same basis, and apply to them alike with regard to the payment of interest, and if counties are not liable for interest under section 3162, then towns, cities and school districts are not. I understand the majority opinion to hold that in their governmental capacity cities are controlled by section 3164, in regard to payment of interest, but *397in their ministerial capacity they are governed in this regard by section 3162. The statute makes no such distinction, and the Montezuma case expressly holds that obligations of the county, other than those mentioned in section 3164 do not draw interest under section 3162. I cannot consistently say that counties are governed wholly by section 3164 in the payment of interest, but that cities in their ministerial capacity are governed by section 3162 when the statute places each upon exactly the same footing with regard to the payment of interest, without making such distinction or any distinction whatever. I think if we were right when we said that the obligations of counties other than those mentioned in section 3164' do not draw interest under section 3162, that we are wrong now when we draw a distinction in the section as to cities and say they are controlled by section 3164 in their governmental capacity, but by section 3162 in their ministerial capacity, as to the payment of interest, without overruling the doctrine announced in the Montezuma case.